DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restrictions
Claims 1-3, 5-7 and 10-11 are pending.
Applicant’s election without traverse of Group 1, directed to methods of producing genome-edited cells, and the organism type species non-human animal, in the reply filed on August 2, 2022 is acknowledged.  Claims 7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Accordingly, claims 1-3 and 5-6 and “non-human animal” species are under examination.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed November 6, 2019.  Accordingly, the effective filing date for the application is June 8, 2017.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in FIG. 2, 3A-D, 5, 6A-B, 12, 13, 16, 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the drawings in Figures 2, 3A-D, 5, 6A-B, 10A, 12, 13, and 16 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Drawings
The drawings are objected to because they were submitted in color, but there is no granted petition to accept color drawings.  See 37 CFR 1.84(a)(2) (“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary”).  Applicants must either provide that explanation via a petition and comply with all requirements of 37 CFR 1.84(a)(2)(i)-(iii) OR submit replacement sheets in black and white and include a clear instruction to replace the color drawings with the replacement sheets.  The examiner takes no position on whether color drawings are necessary as the only practical medium by which to disclose the subject matter sought to be patented in this utility patent application.
The drawings are also objected too because the “Fig X” identifiers are not in the same orientation as the intended view in FIGs 1, 3A-D, 4, 7-9, 10A, 12-17 and 18A-B.  Rule 37 C.F.R. 1.84(p)(1) indicates that reference characters must be oriented in the same direction as the view so as to avoid having to rotate the sheet.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are directed to a method that includes delivering “a Cascade protein”.  The specification refers to “Cascade” as a comprised of several proteins (Cas5, Cas6, Cas7, Cas8 and Cas11) on page 14, lines 8-9.  The spec also refers to “Cascade proteins” as meaning two or more proteins that make up the Cascade complex (e.g. page 26, line 22).  The disclosure demonstrates that all the Cascade proteins are needed for gene editing (Fig 1).  Thus, considering the teachings of the specification, it is not clear whether “Cascade protein” is referring to the all proteins needed to make the Cascade complex or just one of the Cascade proteins.  
Claims 3 and 5-6 are rejected for depending from claim 1 and not clarifying the indefiniteness.
Claim 2 also recites “A method for producing an endogenous DNA-edited animal (excluding a human) or a plant,”.  Because “excluding a human” is in parentheses, it is not clear whether the clause is a requirement of the claim or an optional feature.  Thus, is it not clear whether humans are necessarily excluded from the claim.   See MPEP 2173.05(d) (“Description of examples or preferences is properly set forth in the specification rather than the claims”). 


Claim Rejections - 35 USC § 112(a) – Essential Matter Not Claimed
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without all the Cascade proteins that make up the Cascade complex, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

This rejection is based on the interpretation that only one Cascade protein is required in component (B) of the method.

The claims are directed to a method of editing DNA in eukaryotic cells by delivering a Cas3-system which comprises a Cas3 protein, a Cascade protein and a pre-crRNA.  In this rejection “Cascade protein” is interpreted as one of Cas5, Cas6, Cas7, Cas8 and Cas11.  As such enablement of the method requires one skilled in the art to be able to edit DNA in eukaryotic cells with Cas3, a pre-crRNA and at minimum one of Cas5, Cas6, Cas7, Cas8 and Cas11.
The present disclosure indicates that all Cascade proteins are necessary for editing in eukaryotic cells (Fig 1).  The specification also teaches “in order to make the CRISPR-Cas3 system function in eukaryotic cells, cleaving of a crRNA by proteins constituting the Cascade was found to be important.”  This indicates that all the Cascade proteins are essential to practice of the invention.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
Claim 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification is enabling for producing endogenous DNA-edited cells with large deletions.  However, the specification does not reasonably provide enablement for producing endogenous DNA-edited cells with the genus of DNA editing types.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

This rejection is based on the interpretation that “Cascade protein” in component (B) of the method includes all of the polypeptides that make up the Cascade protein complex.  

Exemplary factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP 2164.01(a). All of these factors were considered, along with others, and a sufficient number are addressed below so as to create a prima facie case.

Nature of the Invention and Breadth of Claims
The claims are directed to a method of editing DNA in eukaryotic cells by delivering a Cas3-system which comprises a Cas3 protein, a Cascade protein and a pre-crRNA.  In this rejection “Cascade protein” is interpreted as all of the proteins required to form a functional Cascade protein complex.  The claims recite “DNA-edited cells” which constitutes a large genus of various DNA-edits.  The specification indicates that such edits can include single insertion or deletions (i.e., indels), substitutions, modifying a base, modulating the transcription of a gene, or creating large deletions (pages 33-34 and 52-62).  However, endogenous DNA can also be editing to include large insertions and chromosomal rearrangements.  The claims also recite the “Cas3 protein” which constitutes a genus of Cas3 proteins including catalytically active and inactive Cas3, and Cas3 fusion proteins (Specification page 34).  Accordingly, enablement of the method requires one skilled in the art to be able to create the genus of DNA-edits in eukaryotic cells using the genus of Cas3 proteins, the Cascade proteins and pre-crRNA.

Guidance in the Specification
The specification teaches that introducing a catalytically active Cas3 and all five Cascade proteins from a Type I-E system (Cas5, Cas6, Cas7, Cas8 and Cas11) in combination with a crRNA can edit a reporter plasmid and the CCR5 and EMX1 loci in HEK293T cells (Examples A-1, A-2 and A-3, pages 52-62).  The edited DNA contained large deletions between 268-401 base pairs in the CCR5 locus (Fig 3) and 363-694 base pairs in the EMX locus (Fig 6).  In experiments that used pre-crRNA constructs with the leader sequence (LRSR), DNA edits comprised several hundred to several thousand base pair deletions upstream of the PAM (¶ spanning pages 17-18; Fig 16).  Deletions up to 24 kb and 43 kb were observed for CCR5 and EMX1, respectively, when other Type 1 Cas3 systems were used (page 76, ¶2).  Applicants note that Cas3-editing produced no detectable indels (page 76, ¶1).  The specification also teaches that catalytically active Cas3 is required for gene editing in eukaryotic cells because helicase-dead and nuclease-dead Cas3 failed to edit DNA (Fig 14).  
Accordingly, in light of the specification, it is apparent that Cas3 can be used to create large (>200 bp) in eukaryotic DNA in cells.  However, it is highly unpredictable that Cas3, Cascade proteins and pre-crRNA can be used to edit DNA to produce the genus of DNA edits in eukaryotic cells as claimed.  

State of the Prior Art
Although it was routine in the art in 2017 to use Cas9-mediated gene editing to produce a large variety of DNA edits in eukaryotic cells (See e.g., Hsu et al., Cell (2014), 157: 1262), it was unpredictable what type of DNA edits could be produced using Cas3 and Cascade.  Cas3—a protein distinct from the better-characterized Cas9—is recruited to the target DNA by the Cascade-crRNA complex (Westra et al., Molecular Cell (2014), 46: 595-605; Figure 7; #5 cited in IDS filed 06-02-2021).  Cas3 has DNA helicase and nickase activity, with which it nicks DNA and then degrades one strand of the target DNA with 3’[Wingdings font/0xE0]5’ ssDNAse activity (Westra, Figure 7; Huo et al., Nature Structural and Molecular Biology (2014), 21(9): 771-777).  Cas3 has been used for the selective removal of bacteria in a mixed population by using endogenous Cas3-Cascade and introducing a self-targeting guide RNA (Gomaa et al., MBio (2014), 5(1): e00928-13, 1-9; Abstract).  Although Cascade-FokI nuclease fusions have since been used for site-specific editing, Bindal indicates that even five years after the effective filing date of the claimed invention Cas3 had only been used to create very large deletions in heterologous systems (Bindal et al., MSphere (2022); 7(3): 1-9; page 2, ¶2).  A thorough search of the prior art found no instances of using Cas3-cleavage to trigger homology directed repair with a donor template in eukaryotic cells, which is a main pathway of creating a large variety of DNA edits using Cas9 systems.  A study in 2016 introduced a donor template into Clostridium bacteria with endogenous Cas3 to edit the bacterial genome (Pyne et al., Scientific Reports (2016), 6:25666 | DOI: 10.1038/srep25666; Figure 4).  However, it is not clear whether homologous recombination was mediated by Cas3 because the researchers did not measure recombination rates in cas3 mutants.  Finally, several studies published after the effective filing date fused effectors to Cascade for regulating gene expression; however, in this case Cas3 was not introduced.  Thus, in view of the prior art it was highly unpredictable if introducing Cas3-Cascade could edit DNA in any way other than creating large deletions around the target site.   

Experimentation Required
In order to practice the full scope of the claimed invention, one skilled in the art would need to engineer a Cas3 enzyme that can nick but not degrade bases around the target DNA site.  Alternatively, the requirements for homology-directed repair of large genomic deletions would need to be determined in order to enable Cas3-mediated editing of precise substitutions, insertions or small deletions.  Both of these would constitute its own invention.

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant, and the lack of examples in which other DNA edits were created via Cas3-Cascade in eukaryotic cells, the skilled artisan would have required undue experimentation to make and use the invention across its entire claimed scope, which includes indels, insertions, chromosomal rearrangements, substitutions and epigenetic modifications.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gersbach (US 20180334688 A1; priority to October 15, 2015).

Regarding claim 1, Gersbach teaches using Type I-C, Type I-E or Type I-F CRISPR for genome editing in eukaryotic cells, which includes a Cas3, Cascade proteins and crRNAs ([0201], [0424]).  Gersbach teaches introducing into HEK293T cells (i.e., a eukaryotic cell) a vector encoding Cas3 and the Cascade proteins ([0424]-[0425]; Figs 9 and 35).  Gersbach also teaches expressing crRNA in the HEK293T cells ([0429]).  Gersbach teaches generating crRNAs for processing by the Cascade proteins consisting of repeat-spacer-repeat-spacer-TTTTTTT ([0429]).  The specification indicates that a “pre-crRNA” includes a repeat-spacer-repeat structure (page 29, lines 19-20).  Therefore, Gersbach’s repeat-spacer-repeat-spacer-TTTTTTT is encompassed by the claimed pre-crRNA.   

Regarding claim 3, Gersbach teaches the pre-crRNA are processed by Cascade ([0429]).

Regarding claim 5, Gersbach teaches adding an SV40 NLS to the bacterial proteins (i.e., Cas3 and/or Cascade) to aid in nuclear localization ([0424]).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach (US 20180334688 A1; priority to October 15, 2015).

The teachings of Gersbach are recited above.  Although Gersbach has a working example of adding an SV40 NLS (i.e., a monopartite NLS) to Cas3 and the Cascade proteins resulting in their nuclear localization (Figs 27-30), Gersbach does not have a working example of adding a bipartite NLS to Cas3 and/or Cascade.

Claim(s) 1, 3 and 5 are included in this rejection because Gersbach anticipates them, and lack of novelty is the epitome of obviousness.  See MPEP 1207.03(a), part (II), example 2.

Regarding claim 6, Gersbach also teaches various NLS sequences that can be used to localize the Cas3 and Cascade proteins to the nucleus including the nucleoplasmin and EGL-13 NLSs (i.e., a bipartite NLS) ([0270]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted a bipartite NLS for the SV40 NLS added to Cas3 and/or Cascade.  It would have amounted to the simple substitution of one known NLS for another by known means to yield predictable result.  Because the prior art recognized the equivalence of monopartite and bipartite NLS for the same purpose of localizing bacterial proteins to the nucleus of eukaryotic cells, the substitution is prima facie obvious.  MPEP §2144.06 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gersbach (US 20180334688 A1; priority to October 15, 2015) as applied to claims 1, 3, and 5-6 above, and further in view of Nelson (Nelson et al., Science (2016), 351: 403-407 and Supplemental material).

The teachings of Gersbach are recited above and applied as for claims 1, 3 and 5-6.  Gersbach also teaches the methods are applicable to all eukaryotes, which includes plants and animals ([0108], [0135]).  Gersbach teaches codon-optimization and promoters that can be used for expression in plants and animals ([0172], [0264], [0279]).  Gersbach teaches Cas3, Cascade and pre-crRNA can be delivered as polynucleotides delivered in AAV viral vectors ([0281]).  Gersbach teaches that Cas3/Cascade could be used to make large deletions ([0006], [0017]).
Although Gersbach teaches introducing Cas3, Cascade and pre-crRNA into HEK293T cells, Gersbach does not have a working example of introducing CRISPR components directly into animals or plants for the purpose of genome editing.  
Nelson teaches delivering SaCas9 and two guide RNAs polynucleotides in AAV vectors to mice (i.e., a non-human animal) (Supplemental Methods, page 2-3).  Nelson teaches intramuscular delivery of the CRISPR-AAV vectors resulted in a 1400 base pair deletion of the mdx gene in muscle cells (Figure 1A-C).  Nelson also teaches the CRISPR-AAV vectors can be delivered intravenously and result in gene editing in cardiac muscle (Figure 4).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have delivered Gersbach’s Cas3, Cascade, and pre-crRNA vectors to an animal for the purpose of editing the genome as taught in Nelson.  It would have amounted to a simple combination of known elements by known means to yield predictable results.  Gersbach teaches Cas3, Cascade and the pre-crRNA can be encoded in one or more AAV vectors.  One skilled in the art would predict that Cas3, Cascade and pre-crRNA array could be delivered via one or more AAV vectors because Nelson demonstrates the utility of delivery AAV vectors carrying CRISPR editing components directly to animals for the purpose of genome editing in animals.  One would have been motivated to do so in order to make large genomic deletions in somatic cells of living animals.  



Additional Relevant Prior Art
Wiedenheft (US 20190323038, priority to June 17, 2016) teaches the Cas3, Cascade, crRNA system can be used for creating deletions in DNA in cells, including eukaryotic cells (Abstract, Figure 2, [0011], [0245]).  Wiedenheft teaches delivery methods ([0163]-[0185]) and NLS tagging  of CRISPR components ([0202], [0245]). 
Morisaka (Morisaka et al., Journal of Investigative Dermatology (2017), Volume 137; Abstract 490; Published May 2017, #14 cited in IDS filed 11/6/2019) describes the use of Cas3, Cascade and guide RNAs (i.e. crRNAs) for the use of editing in eukaryotic cells.  The Morisaka reference has a common reference with the Inventors, but also names another.  Therefore, it qualifies as prior art under 35 USC 102(a)(1).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-18 of copending Application No. 17/309607 (reference application), partially in view of Gersbach (US 20180334688 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending independent claim 9 is directed to producing DNA-edited stem cells (i.e. a eukaryotic cell) by contacting the cell’s genomic DNA with Cas3, Cascade and a crRNA.  Dependent claims 10-13 and 16-18 further recite the species of Cascade proteins and crRNA delivered.  Dependent claims 14-15 limit stem cell to a eukaryotic cell and a eukaryotic stem cell.  Thus, the co-pending clams anticipate the cells, Cas3 and Cascade proteins of the present claims.  The co-pending claims do not recite the crRNA is a pre-crRNA or adding an NLS to the Cas3 or Cascade proteins.  The specification of the reference application teaches that a preferable crRNA is a pre-crRNA ([0032]).  Additionally, the reference specification teaches it is preferable to add NLSs to the Cas3 and Cascade proteins ([0048]).  Thus, the co-pending claims, as properly construed, anticipate the methods of present claims 1, 3, and 5.
Regarding claim 2, the co-pending claims do no recite contacting the genomic DNA within a living organism.  However, the reference specification teaches “The method of the present embodiment can be performed in vitro, can be performed in eukaryotic cells, or can be performed in vivo (in a living body).” ([0025]).  Thus the claims as properly construed provide coverage for producing an endogenous DNA-edited animal by introducing the Cas3/Cascade components into an animal.
Regarding present claim 6, the co-pending claims and reference specification do not teach using a bipartite NLS.  However, Gersbach teaches either monopartite or bipartite NLS can be added to Cas3 and Cascade proteins for the purpose of localizing the bacterial proteins to the nucleus of eukaryotic cells.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a bipartite NLS for the generic NLS on Cas3 and/or Cascade in the co-pending claims as properly construed.  It would have amounted to the simple substitution of a generic NLS for the specific bipartite NLS by known means to yield predictable result.  Because the prior art recognized the equivalence of all NLSs for the same purpose of localizing bacterial proteins to the nucleus of eukaryotic cells, the substitution is prima facie obvious.  MPEP §2144.06.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600